Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 1 of 54
CIVIL COVER SHEET

S44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither
provided by local rules of court. This form, approved by the Judicial Co:

nee nor supplement the filing and service of
el

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

pleadings or other papers as required by law, except as
rence of the United States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS

Unequal Technologies Company and Robert Vito

(b) County of Residence of First Listed Plaintiff Delaware

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Gibson & Perkins, PC

100 West 6th Street, Suite 204
Media, PA 19063 610-565-1708

DEFENDANTS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

RSUI Indemnity Company

Fulton County,GA

(IN U.S. PLAINTIFF CASES ONLY)

Aronberg Goldgehn Davis & Garmisa
330 N. Wabash Ave., Suite 1700
Chicago, IL 60611-3586

312/828-9600

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Onlv)

 

(For Diversity Cases Only)

Tif. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

© 448 Education

 

 

0) 455 Prison Condition
O 560 Civil Detainee -
Conditions of

 

Confinement

 

Ol U.S. Government 13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (®1 © 1 Incorporated or Principal Place M4 04
of Business In This State
2. US. Government axa Diversity Citizen of Another State G 2 &€ 2 Incorporated and Principal Place os &s
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation 0oO6 6
Foreign Country
IV. NATURE OF SUIT (Place an “x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
[EZ=ECONTRACE ey Bae TORTS. FORFEITURE/PENALTY | BANKRUPICY | ___ OTHER STATUTES]
110 Insurance PERSONAL INJURY PERSONAL INJURY [C4 625 Drug Related Seizure © 422 Appeal 28 USC 158 O 375 False Claims Act
120 Marine © 310 Airplane C7 365 Personal Injury - of Property 21 USC. 881 | 423 Withdrawal © 376 Qui Tam (31 USC
130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability C1 367 Health Care/ OF 400 State Reapportionment
0) 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical _PROPE _)O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
1 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent 0 450 Commerce
1 152 Recovery of Defaulted Liability C) 368 Asbestos Personal © 835 Patent - Abbreviated 1 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [= LABOR. SOCIAL SE TY 1 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards 861 HLA (1395ff) 1 490 Cable/Sat TV
© 160 Stockholders’ Suits 1 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) C1 850 Securities/Commodities/
O 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI GK 890 Other Statutory Actions
(1 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) © 891 Agricultural Acts
(1 362 Personal Injury - Product Liability ©) 751 Family and Medical 893 Environmental Matters
ens Medical Malpractice Leave Act CO 895 Freedom of Information
[2 REAL PROPERTY CIVIL RIGHTS _PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS __ Act
G 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: 6 791 Employee Retirement © 870 Taxes (U.S. Plaintiff O 896 Arbitration
220 Foreclosure 1 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) © 899 Administrative Procedure
© 230 Rent Lease & Ejectment C1 442 Employment C1 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
6 245 Tort Product Liability Accommodations OG 530 General O 950 Constitutionality of
290 All Other Real Property O 445 Amer. w/Disabilities -] 535 Death Penalty bs IMMIGRATION State Statutes
Employment Other: C1 462 Naturalization Application
© 446 Amer, w/Disabilities -] 540 Mandamus & Other |( 465 Other Immigration
Other G 550 Civil Rights Actions

 

 

V. ORIGIN (Place an “X” in One Box Only)

[1 Original [12 Removed from O 3 Remanded from 4 Reinstatedor © 5 Transferred from © 6 Multidistrict 18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. 1332 and 28 U.S.C 2201
Brief description of cause:

Declaratory Judgment Action

 

 

 

 

 

VII. REQUESTEDIN (© CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes @INo
VIN. RELATED CASE(S) x
instructions):
IF ANY (ee msrcnns: TUDE DOCKET NUMBER __ —_
DATE ae Tt? RE OF RX \ua
O73- {4 Ye te lulory 0
FOR OFFICE USE ONLY V
RECEIPT # AMOUNT APPLYING IFP C iE MAG, JUDGE
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 2 of 54
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(ic be used by counsel or pro se plaintiff'to indicate the category af the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 10 LaCrue Road, Glen Miils, PA
Address of Defendant: 945 E. Paces Ferry Rd., Ste 1800, Atlanta, GA 30326

Place of Accident, Incident or Transaction: Glen Mills, PA

 

RELATED CASE, IF ANY:
Case Number: - Judge: Date Terminated:
Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [ ] no[/]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ ] No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [] No
case filed by the same individual?

I certify that, to my knowledge, the within case [J is / [6] is not related to any case,now pending or within one year previously terminated action in

this court except as noted above. Ste —_
DATE: Q- 3- 2614 { f ich. Ur Han i 23894

 

 

 

 

 

 

 

 

Attorney-at Baw / Pro Se Plait’ . Attorney LD. # (if applicable}

CIVIL: (Place a Vin one category only}
A Federal Question Cases: B, Diversity Jurisdiction Cases:
A 1. Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts

2, FELA ij 2. Airplane Personal Injury

3. Jones Act-Personal Injury |} 3. Assault, Defamation

4, Antitrust C] 4. Marine Personal Injury

5. Patent LJ] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify}:
CL] 7. Civil Rights (1 7. Products Liability
1 & Habeas Corpus LE] 8. Products Liability — Asbestos

9, Securities Act(s) Cases Ci 9% All other Diversity Cases

10, Social Security Review Cases (Please specify):
{] il. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Walter J. Timby, | II , counsel of record or pro se plaintiff, do hereby certify:

 

| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ ] Relief other than monetary damages is sought.

DATE: &- 4- 2O14

    

23894

Attorney LD. # (if applicable)

\4

 

 

Attorney-at-Law Fro Se Plaintiff

NOTE: A tial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38,

 

Civ. 608 (52018)

 

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 3 of 54

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

UNEQUAL TECHNOLOGIES COMPANY
and Case No.

ROBERT VITO

Plaintiffs,

¥.

RSUI INDEMNITY COMPANY COMPLAINT

Defendant,

COMPLAINT
INTRODUCTION

This is an Action for Declaratory Relief and Breach of Contract to resolve important
questions concerning demand by Unequal Technologies Company (“UTC”) and Robert Vito
(“Vito”) (collectively the “UTC Parties”) for insurance coverage relating to claims made against
them by a UTC Shareholder. The Sharehoider’s claims consist of multiple Petitions for Injunctive
Relief and Complaints for Declaratory Relief (the “Civil Actions”) filed by UTC shareholder
Joseph D’Ascenzo (“D’Ascenzo”) arising out of the 2017 and 2018 UTC Annual Meeting of
Shareholders and elections of the Board of Directors (the “Board”) and D’ Ascenzo’ s claim that
he was elected to the Board of UTC for the year December 2017 to January 2019 when a new
Board was elected.

RSUI issued to UTC a Directors and Officers Policy of Insurance (the “Policy”) providing
insurance coverage to the UTC Parties for certain Claims and Losses, including Defense

Expenses, made arising out of certain Wrongful Acts as defined in the RSUI Policy. The UTC

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 4 of 54

Parties provided RSUI with notice of the Claim and the Civil Actions and demanded RSUI defend,
indemnify and reimburse the UTC Parties’ Defense Expenses and costs incurred defending the
Civil Actions.

The UTC Parties file this Complaint in order to obtain a declaration that RSUI is obligated
to defend and indemnify the UTC Parties for the Claims asserted in the Civil Actions filed by
D’Ascenzo. The UTC Parties also seek a declaration that RSUI shall reimburse the UTC Parties
the Defense Expenses incurred as a result of the necessary steps of retaining counsel and incurring
costs defending the Civil Actions to the date of the Court’s Declaration and Order.

PARTIES
L. Plaintiff Unequal Technologies Company (“UTC”) is a Pennsylvania Corporation and

citizen of the Commonwealth of Pennsylvania with offices located at 10 LaCrue Road, Glen Mills,
PA
2. Plaintiff Robert Vito has served as President, CEO and Chairman of the Board of UTC
since its formation in 2008.
3. Defendant RSUI Indemnity Company is a New Hampshire citizen and corporation with
offices located at 945 E. Paces Ferry Road, Suite 1800, Atlanta, GA 30326.

JURISDICTION AND VENUE
4, This Court may exercise personal jurisdiction over the Defendant as it is a New Hampshire
citizen authorized to and conducting business in the Commonwealth of Pennsylvania and within
this District.
5. This Court has subject matter jurisdiction under 28 U.S.C. § 1332, there being complete
diversity between Plaintiffs and Defendant and the amount in controversy exceeds $75,000.00,

and the Federal Declaratory Judgment Act 28 U.S.C. §2201.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 5 of 54

6. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c) as the
Policy of Insurance and the breach thereof at issue originated in this judicial district.

A. DIRECTORS AND OFFICERS POLICY OF INSURANCE
7. On or before November 19, 2017 Defendant issued a Directors and Officers Liability
Policy #NP674556, for the policy period November 19, 2017 to November 19, 2018 (the “Policy”).
(A copy of the Policy is attached hereto as Exhibit “A”).
8. The Policy was initially issued by Defendant RSUI on or about November 19, 2013 and
was renewed annually until the November 19, 2017 renewal 4NHP 670187.
9, The Policy defines an Insured Organization as the organization named in Item 1. of the
Declarations Page and any Subsidiary existing prior to or at the inception date of this policy,
10. The Policy defines an Insured Person as any past, present or future director, officer, or
Employee, management committee members or members of the Board of Managers of the
Insured Organization,
11. UTC is the Insured Organization identified in Item 1 of the Declarations Page of the
Policy.
12. Vito, as CEO, Employee and Board Member since 2008 is an Insured Person as defined
in the Policy.
13. The Policy defines a Claim, either in the singular or the plural, as a written demand for
money or non-monetary relief; a civil, criminal, administrative, regulatory or arbitration
proceeding for monetary or non-monetary relief which is commenced by receipt or service of a

complaint or similar pleading.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 6 of 54

14, The multiple Civil Actions, Petitions for injunctive and Declaratory Relief, as set forth
herein more specifically below, are Claims, i.e. demands for non-monetary relief and a Civil
pleading for non-monetary relief.
15. The Policy defines 2 Wrongful Act as any actual or alleged act, error, omission,
misstatement, misleading statement, neglect or breach of duty or any actual or alleged Employment
Practices Wrongful Act.
16. The Civil Actions filed by D’Ascenzo allege specific and actual errors, omissions,
misleading statements, neglect or breach of duty related to the UTC Parties’ actions and the
December 2017 Annual Meeting and election of the Board for the years 2017 and 2018 as more
specifically set forth below.
17. The Policy Periods are defined in Item 2. Policy Period from 11/19/2017 to 11/19/2018
and 11/19/2018 to 11/19/2019,
18. The Civil Actions filed by D’ Ascenzo allege Wrongful Act(s) which occurred during the
Policy Periods 11-19-2017 to 11-19-2019,
19, _— The Policy defines Loss as damages and includes Defense Expenses.
20. Defense Expenses means reasonable and necessary legal fees and expenses incurred, with
the Insurer’s consent, by any Insured in defense of a Claim, including any appeal therefrom.
21. The legal fees, expenses and costs of defense incurred by the UTC Parties for the defense
of the Civil Actions filed by D’Ascenzo are a Loss, Damages and Defense Expense.
22. The Policy Insuring Agreement issued by RSUI provides:

SECTION I-INSURING AGREEMENT

A. With the Insured Person that if a Claim for Wrongful Act is first made against

any Insured Person during the Policy Peried ...the Insurer will pay on behalf of such

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 7 of 54

Insured Person al] Loss such Insured Person is legally obligated to pay, except and to
the extent that the Insured Organization is required or permitted to indemnify such
Insured Persons.
B. With the Insured Organization that if a Claim for a Wrongful Act is first made
against any Insured Person during the Policy Period .... the Insurer will pay on behalf of
the Insured Organization all Loss for which the Insured Organization is required or
permitted to indemnify the Insured Person.
Cc, With the Insured Organization that if a Claim for a Wrongful Act is first made
against the Insured Organization during the Policy Period .,., the Insurer will pay on
behalf of the Insured Organization all Loss the Insured Organization is legally
obligated to pay.
STATEMENT OF FACTS
23, On or about May 31, 2013 D’Ascenzo purchased 1000 shares of UTC from Vito and
remains a shareholder of UTC to date.
24.  D’Ascenzo has alleged that he requested, between the date of purchase and April 2017,
information regarding UTC; however, the dates and information requests are not documented by
D’ Ascenzo.
25. D’Ascenzo alleges that in or about December 2015 he first received the 2014 Audited
Financial Statement, dated December 2014.
26. ‘In or about April 2017, D’Ascenzo retained Counsel Frank Rizzo and sent to UTC a
Demand to Inspect Records of UTC.
27, Onor about October 29, 2017, UTC responded to the Demand to Inspect Records of UTC

with documentation as required by 15 Pa. C.S.A. 1508 (b).

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 8 of 54

28. On or about May 4, 2017, D’Ascenzo sent to Director William Landman a demand on
behalf of “D’Ascenzo and other Shareholders” a request to investigate issues to which Landman
and UTC responded.

29. Onor before December 15, 2017 D’ Ascenzo “set out for a proxy bid to support his goal of
being elected to what D’ Ascenzo contends was an open third seat on the Board of Directors.

30. D*Ascenzo first gave notice of his goal to be elected to the Board of Directors to UTC
Counsel on or about December 15, 2017,

31. Onorabout December 19, 2017 UTC held the Annual Meeting of Shareholders (December
2017 Meeting) to elect two (2) Board Members as provided by UTC’s Bylaws was and the
Unanimous Consent of the Board setting the Board at two members.

32, Before and shortly after the December 2017 Meeting, Counsel for D’Ascenzo raised
objections to the Notice of the December 2017 meeting; failure to provide share register; failure
to hold election by ballot; improper identification of Judge of Election; failure to comply with
Shareholder Agreements; number of Board seats available; and disqualified proxies.

33. Vito and Landman were elected to the Board, each having received 31,845,274 votes, with
D’Ascenzo receiving only 4,483,590 votes,

34, Each and every one of D’Ascenzo’ s allegations regarding the December 2017 Meeting
were in support of his claim that he was elected to the UTC Board “Third Seat”.

D’ Ascenzo Litigation vs. UTC and Vito

A. D’ Ascenzo Petition for Special or Preliminary Injunction and
Complaint for Declaratory Judgment— “June 2018 Action”

36. On June 13, 2018 D’Ascenzo filed a Complaint for Declaratory Relief in the Court of

Common Pleas of Chester County, Pennsylvania requesting the following relief:

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 9 of 54

Complaint for Declaratory Relief

a) Declaration that Defendant UTC Board of Directors Consists of Three Seats and
that Joseph D’Ascenzo is a Member of the Board (June 2017 Action, Count I,
11 64-116);

b) Joseph D’ Ascenzo, as a Member of the Board, is authorized to convene a Special
Litigation Committee to investigate the demands set forth in the Shareholder
Demand and other issues arising from the investigation (June 2017 Action, at {
116).

c) Request the Bylaw of UTC regarding Indemnification of UTC by shareholder
for cost of replying to the April 2017 Demand to Inspect Records be declared
null and void.

37, On June 18, 2018 D’Ascenzo filed a Petition for Special or Preliminary Injunction
requesting the following relief:

Petition for Preliminary Injunction

a) D’Ascenzo was elected to the Board of Directors on December 19, 2017
(Petition, at {| 80-124);

b) UTC and Vito are enjoined from precluding Plaintiff (D’ Ascenzo) from serving

as a Director of UTC and further enjoined from precluding D’Ascenzo from
convening a Special Litigation Committee (/d., at { 162).

B. D’Ascenzo’ s Amended Petition for Injunction and Special Relief and
Amended Complaint for Declaratory Judgment (“August 2018 Action”)

37, On August 28, 2018 D’Ascenzo filed an Amended Petition for Special or Preliminary
Injunction requesting the following relief.
Amended Petition for Special or Preliminary Injunction
a) Petitioner Requests an Order Declaring that he was elected to the Board
of Directors on December 19, 2017 with all rights afforded to him under

the Bylaw until such time he is properly replaced at the next Annual
Meeting (Amended Petition, Count I, {J 36-121).

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 10 of 54

38. On August 29, 2018 D’Ascenzo filed an Amended Complaint for Declaratory and
Injunctive Relief and requested the following relief:!

Amended Complaint for Declaratory and Injunctive Relief

a) Declaration that defendant UTC Board of Directors Consists of Three Seats and
that Joseph D’Ascenzo is a Member of the Board (Amended Complaint, €4 56-
143);

b) The Court should declare formation of a Special Litigation Committee with
Board Member Joseph D’Ascenzo serving as Chairperson (Amended
Complaint, Count DIL, ff] 144-192).

C. Intervenors Meadvin, Timms et al. Petition to Intervene and Petition for
Special or Preliminary Injunction (“Intervenors’ Action”)

39, On or about September 17, 2018, UTC shareholders Meadvin, Timms, Cannella and
Kellmer (“Intervenors”) filed a Petition to Intervene and Petition for Special or Preliminary
Injunction requesting the following relief:
a) An Order declaring the election for the Board of Directors held on December
19, 2017 is Voided based on lack of proper Notice of the Meeting to all
shareholders (Count I, ff 32-40).
40. On or about October 9, 2018 Judge Mahon issued an Order granting the Petition to
Intervene of the Intervenors.
D.  Intervenor Gregory Gardner Petition to Intervene (“Gardner Action”)
41. On October 12, 2018 Gregory Gardner, a UTC shareholder, filed a Petition to Intervene
and requested permission to Intervene and an Order be entered declaring Plaintiff D’ Ascenzo as a

Director of the Board as of December 19, 2017.

E. Disposition of Petitions

 

'D’ Ascenzo failed to serve the Amended Complaint on the Defendants.

 
42.

Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 11 of 54

By Order dated December 7, 2018 Judge Mahon denied D’Ascenzo’ s Amended Petition

for Special or Preliminary Injunction and dismissed the Meadvin Intervenors’ Petition for Special

or Preliminary Injunction,

43.

44,

Judge Mahon’s December 7, 2018 Order found the following:

a.

E.

D’ Ascenzo is seeking an affirmative, mandatory injunction that would place him on
the UTC Board;

The parties acknowledge that UTC did not provide the requisite shareholders with
proper notice of the initial December 18, 2017 shareholder meeting in accordance with
UTC Bylaw 2,03, which meeting resulted in D’Ascenzo allegedly being elected to
UTC’s Board of Directors;

It would be inequitable and unjust for the Court to deem D’Ascenzo a member of
UTC’s Board of Directors when the underlying meeting that allegedly resulted in the
election was improper;

Rather, since the December 18, 2017 shareholders meeting was conducted without
proper notice to the requisite shareholders, the meeting was invalid and any resolution
passed during the meeting, including the purported election of D’Ascenzo to UTC’s
Board, cannot stand. (Order, December 7, 2018).

D’ Ascenzo’ s Second Amended Petition for Injunction and Special Relief and
Complaint for Declaratory Judgment (“November 2018 Action”)

On November 15, 2018 the Docket records a Second Amended Complaint for Declaratory

or Special Relief was filed and requested relief related to the election of 2017 and D’Ascenzo’s

right to the third seat on the Board.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 12 of 54

45. The Second Amended Complaint was improperly filed without leave of court or parties
more than twenty days after Defendants filed Preliminary Objections to the Amended Complaint,
46. On December 7, 2018 the November 2018 Second Amended Complaint for Declaratory or
Special Relief was stricken by Order of Judge Mahon,

F. Petition for Special or Preliminary Injunction under Pa, R.C.P. 1531 (“Rule
1531 Action”)

47, On January 25, 2019 D’ Ascenzo filed a Petition for Special or Preliminary Injunction under
Pa.R.C.P. P 1531 requesting the Annual Meeting of the Board scheduled for January 29, 2019 be
enjoined, re-schedule the Meeting and other relief related to the way the Annual Meeting for 2018-
2019 was to be conducted.
48. On January 29, 2019 the Annual Meeting of UTC and election of the Board of Directors
was held and the Judge of Election certified that Vito, William Landman and Anthony Tomasello
were elected to the Board for the year 2018-2019.
49. On January 30, 2019 Judge Mahon Denied D’ Ascenzo’s Petition for Special or Preliminary
Injunction under Pa. R.C.P. 1531.
G. Second Amended Complaint for Declaratory Relief (“February 2019 Action”)
50. On January 30, 2019 Judge Mahon granted D’Ascenzo permission to file a Second
Amended Complaint for Declaratory or Special Relief within five (5) days of the Order.
51. On February 4, 2019 Plaintiff filed the February 2019 Action and requested a declaration:
a) D’Ascenzo was elected to the Board of Directors on December 19, 2017 (Count 1
{4 162-226);
b) UTC and Vito are estopped from limiting the Board of Directors to two Directors

after requiring Shareholders in attendance at the December 2017 meeting to restrict their

 
52.

Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 13 of 54

Stock and require them to vote for their Independent Candidate if one was appointed
(Count II, 4227-248);

c) D’Ascenzo was elected to the Board of Directors at the December 2017 Meeting
due to his intended beneficiary status of the Shareholder Agreement requiring the Board
consist of three Directors (Count III, f{ 249-263);

d) D’ Ascenzo was elected to the Board of Directors due to the disqualification of Vito
as a candidate for Director (Count IV, ] 264-272);

e) A declaration that D’ Ascenzo was elected to the Board due to vote tally incorrectly
attributed votes to Landman and that D’Ascenzo and Vito were elected (Count V, {{ 273-
293);

f) A declaratory judgment that the Court enter an Order declaring D’Ascenzo was
elected to the Board on December 19, 2017 with all rights afforded to him under Bylaws
and Pennsylvania Law until such time he is replaced at the next Annual Meeting.

g) Court Order for Supervision of the 2018-2019 election of the Board of

Directors (Count X, J 352-369);

h) The Court enjoin the Defendants from enforcing restrictions on voting at the 2018-
2019 Annual Meeting set forth in Shareholder Agreements and a declaration that the
mechanism for voting in the Shareholder Agreement is impossible to perform (Counts XI
and XII, 9371-397).

The RSUI Policy provides for coverage to Insured Vito and Insured Organization UTC

for Wrongful Acts, Loss and Defense Expenses which occur during the Policy Periods 11-17-

2017 through 11-17-2019,

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 14 of 54

53. The Civil Actions of D’Ascenzo allege Wrongful Acts for the time period of June 2017
through the present and request relief that D’ Ascenzo be elected to the Board of UTC.

54. UTC and Vito retained legal representation to defend their interest in the Civil Actions set
forth above and have incurred and will incur future Legal Expense related to the Civil Actions.
55. OnFebruary 25, 2019 all UTC Parties filed Preliminary Objections to the Second Amended
Complaint which are now moot as D’Ascenzo filed yet another amended complaint — Third
Amended Complaint for Declaratory or Special Relief.

H. Third Amended Complaint For Declaratory or Special Relief (“March 2019
Action”)

56. On March 18, 2019, D’Ascenzo filed a Third Amended Complaint for Declaratory or
Special Relief.
57. The March 2019 Action requested relief is a repetition of the February 2019 Action and

requests a declaration with the exception D’ Ascenzo requests the 2018-2019 election be declared

void:
a. D’Ascenzo was elected to the Board of Directors on December 19, 2017. (Count 1
153-218)
b. UTC and Vito are estopped from limiting the Board of Directors to two Directors

after requiring Shareholders in attendance at the December 2017 meeting to restrict their
Stock and require them to vote for their Independent Candidate if one was appointed. (Count
TI 9219-239)
c, D’Ascenzo was elected to the Board of Directors at the December 2017 Meeting
due to his intended beneficiary status of the Shareholder Agreement requiring the Board

consist of three Directors (Count III 240-258).

 
58.

Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 15 of 54

d. D’ Ascenzo was elected to the Board of Directors due to the disqualification of Vito
as a candidate for Director. (Count IV 9257-265)

e, A declaration that he was elected to the Board due to vote tally incorrectly attributed
votes to Landman and that D’Ascenzo and Vito were elected. (Count V 9266-286)

f. Declaration the election of the Board of Directors held on January 21, 2019 be
declared null and void and the Court order a new election under the Court’s supervision.
(Count VIX {345-421 and Count XI 422-437)

g. Count XI and Count XII includes a request to declare the election of January 29,
2019 null and void alleging the voting mechanism set forth in the Shareholder Agreement has
no force and effect on the election.

FIRST CAUSE OF ACTION

-Declaratory Judgment Action-
Unequal Technologies Company, and Robert Vito vs. RSUI

56. Plaintiffs Unequal Technologies Companies and Robert Vito incorporate by reference all
the allegations of the Complaint as if set forth herein at length.

57, Under the terms of the Policy RSUI has a duty to indemnify, defend and reimburse the
UTC Plaintiffs for the Claims of Wrongful Acts, Loss and Defense Expenses related to all Civil
Actions filed by D’ Ascenzo.

Unequal and Vito have filed Preliminary Objections to the Third Amended Complaint and the
Objections are pending at the time of the filing of this Civil Action.

SECOND CAUSE OF ACTION
-Breach of Contract-
Unequal Technologies Company and Robert Vito vs. RSUI

59. Plaintiffs Unequal Technologies Companies and Robert Vito incorporate by reference all

the allegations of the Complaint as if set forth herein at length.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 16 of 54

60. UTC Parties have incurred Loss and Defense Expense to date and will in the future have
Loss and Defense Expense related to Civil Actions filed by D’ Ascenzo.
61. RSUI has denied all demands of the UTC Parties for indemnity, defense and
reimbursement of Legal Expenses and future Legal Expense in an amount in excess of One
Hundred Thousand Dollars ($100,000.00) related to the D’ Ascenzo Civil Actions.
62. RSUlI has failed to indemnify, defend and reimburse UTC Parties and breached the terms
of the Policy of RSUL
63. UTC Parties demand payment of all past and future Loss and Legal Expense related to the
D’ Ascenzo Civil Actions.
WHEREFORE Plaintiffs Unequal Technologies Company and Robert Vito request the
following relief:
RSUI is ordered to indemnify and defend Unequal Technologies Company and Robert Vito
in the Civil Actions filed at Chester County 2018-06104 by Joseph D’ Ascenzo;
RSUI is ordered to reimburse Unequal Technologies Company and Robert Vito for all
Legal Expense related to the Civil Actions filed at Chester County 2018-06104 by Joseph
D’ Ascenzo.
Respectfully Submitted,
GIBSON & PERKINS PC
Walter J.Timby, Ill CO)
Attorney LD, 23894
100 West Sixth Street, Suite 204
Media, PA 19063

610-565-1808
wtimby@gibperk.com

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 17 of 54

60. UTC Parties have incurred Loss and Defense Expense to date and will in the future have
Loss and Defense Expense related to Civil Actions filed by D’Ascenzo,
61, RSUI has denied all demands of the UTC Parties for indemnity, defense and
reimbursement of Legal Expenses and future Legal Expense in an amount in excess of One
Hundred Thousand Dollars ($100,000.00) related to the D’Ascenzo Civil Actions.
62. | RSUI has failed to indemnify, defend and reimburse UTC Parties and breached the terms
of the Policy of RSUIL.
63. UTC Parties demand payment of all past and future Loss and Legal Expense related to the
D’Ascenzo Civil Actions.

WHEREFORE Plaintiffs Unequal Technologies Company and Robert Vito request the
following relief:

RSULis ordered to indemnify and defend Unequal Technologies Company and Robert Vito
in the Civil Actions filed at Chester County 2018-06104 by Joseph D’ Ascenzo:

RSUI is ordered to reimburse Unequal Technologies Company and Robert Vito for all
Legal Expense related to the Civil Actions filed at Chester County 2018-06104 by Joseph
D’Ascenzo.

Respectfully Submitted,

GIBSON & PERKINS PC

(Ce blo A Tebug

Walter J. Timby, III OS
Attorney LD. 23894

100 West Sixth Street, Suite 204
Media, PA 19063

610-565-1808
wtimby@gibperk.com

 

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 18 of 54

VERIFICATION
I, Robert A. Vito, as an officer of Plaintiff, Unequal Technologies Company am authorized
to make this Verification. I hereby state that the facts set forth in the Complaint are true and correct
to the best of my knowledge, information and belief.

I understand that the statements herein are made subject to the penalties of 18 Pa.C.S.A. §

/L

‘Robert A. Vito
CEO of Unequal Technologies
Company

4904 (relating to unsworn falsification to authorities).

 

Date: Bout 4; Jol4
EXHIBIT A

EXHIBIT A

EXHIBIT A

EXHIBIT A

EXHIBIT A

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 20 of 54

a
DIRECTORS AND OFFICERS LIABILITY POLICY ff
DECLARATIONS
Corporate Office
945 E. Paces Ferry Rd,
Suite 1800
COMPANY SYMBOL POLICY PREFIX & NUMBER RENEWAL OF Atlanta, GA 30326
N HP674556 NHP670187

 

eTHIS IS A CLAIMS MADE POLICY. PLEASE READ IT CAREFULLY.«
THIS POLICY 1S ISSUED BY: RSUI Indemnity Company (hereinafter referred to as the Insurer)

ITEM 1. INSURED’S NAME AND MAILING ADDRESS PRODUCER'S NAME AND ADDRESS
UNEQUAL TECHNOLOGIES COMPANY
10 LACRUE AVENUE
GLEN MILLS, PA 19342

 

IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM, IN RELIANCE UPON THE STATEMENTS HEREIN OR
ATTACHED HERETO, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, THE INSURER AGREES TO PROVIDE THE
INSURANCE AS STATED IN THIS POLICY.

ITEM 2. POLICY PERIOD: ©

 

FROM 11/19/2017 TO 11/19/2018 12:01 AM Standard Time at the Insured’s address as stated herein
ITEM 3. LIMIT OF LIABILITY: . ,
$ 1,000,000 Aggregate Limit of Liability each policy period

ITEM 4, RETENTION:

$ OQ Insuring Agreement A
$ 50,000 Insuring Agreement B
$ 50,000 Insuring Agreement C
$ 50,000 Employment Practices Claim

ITEM 5. PREMIUM:

$ 20,960.00

ITEM 6. POLICY FORM AND ENDORSEMENTS MADE A PART OF THIS POLICY AT THE TIME OF ISSUE:
SEE RSG 200007 0204 - SUPPLEMENTAL DECLARATIONS - SCHEDULE OF ENDORSEMENTS; RSG 241001 0609 - DIRECTORS AND
OFFICERS LIABILITY POLICY - PRIVATE COMPANY - 2009

 

THESE DECLARATIONS TOGETHER WITH THE COMPLETED, SIGNED AND DATED APPLICATION, POLICY FORMS AND
ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY,

Countersigned: December 28, 2017

DATE AUTHORIZED REPRESENTATIVE

R Ss CS 20000 6 P04 sages La A mamber of Alleghany Insurance Holdings LLG

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 21 of 54

i

DIRECTORS AND OFFICERS LIABILITY POLICY
SUPPLEMENTAL DECLARATIONS

NHP674556

POLICY NUMBER:
SCHEDULE OF ENDORSEMENTS
TITLE FORM NUMBER
Disclosure Pursuant to Terrorism Risk Insurance Act RSG 204123 0116
Absolute Exclusion - Bodily Injury and Property Damage with Allocation RSG 246008 0315
Amended Definition of Loss - Defense Claims for ADA RSG 204140 0511

Cap on Losses From Certified Acts of Terrorism

Coverage Extension - Crisis Management

Exclusion - Bankruptoy - Insolvency

Exclusion - Prior Acts

Exclusion - Products Liability

Exclusion - Professional Errors and Omissions With Management Carve Back
Exclusion - Remove Anti-Trust

Exclusion - Telecommunications Claims

RSG 204081 0315
RSG 204163 0409
RSG 206049 0204
RSG 206069 1009
RSG 206072 0204
RSG 206073 0204
RSG 246003 0606

RSG 206097 0315
Full Severability RSG 204126 0204
Pennsylvania - Three (3) Year Bilateral Discovery Period RSG 202054 0704

Pennsylvania Changes - Cancellation and Nonrenewal

RSG 203029 1109

Pennsylvania Notice RSG 202015 0204
Private Endorsement
Severability of the Entity RSG 204145 0407

v5» RBG,209007 0204

 

ee
MUGS ae pe
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 22 of 54

RSUI INDEMNITY COMPANY

THIS ENDORSEMENT iS ATTACHED TO AND MADE A PART OF THIS POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT DOES
NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER

 

 

THIS POLICY.
DISCLOSURE PURSUANT TO TERRORISM RISK
INSURANCE ACT
SCHEDULE*
Terrorism Premium $0

A.

RSG 204123 0116

ayy cont

tye
wie ARE

Additional information, if any, concerning the terrorism premium:

The portion of your premium for the policy term attributable to coverage for ali acts of terrorism
covered under this policy including terrorist acts certified under the Act is listed above.

 

 

 

“Information required to complete this Schedule, if not shown above, will be shown in the Declarations Page.

 

Disclosure of Premium

In accordance with the federal Terrorism Risk Insurance Act, as amended, the Insurer is required to provide the Insured with

-a notice disclosing the portion of the Insured’s premium, if any, attributable to coverage for terrorist acts certified under the
‘Terrorism Risk insurance Act. The portion of the Insured’s premium attributable to such coverage is shown in the Schedule

of this endorsement or in the policy Declarations Page.

As defined in Section 102(1} of the Act: The term “act of terrorism” means any act or acts that are certified by the Secretary of
the Treasury — in consultation with the Secretary of Homeland Security, and the Attorney General of the United States — to be
an act of terrorism; to be a violent act or an act that is dangerous to human life, property, er infrastructure; to have resulted in
damage within the United States, or outside the United States in the case of certain air carriers or vessels or the premises of a
United States mission; and to have been committed by an individual or individuals as part of an effort to coerce the civilian
population of the United States or to influence the policy or affect the conduct of the United States Government by coercion.

Disclosure of Federal Participation in Payment of Terrorism Losses

The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under the federal
program. Under the formula, the United States Government generally reimburses 85% through 2015; 84% beginning on
January 1, 2016; 83% beginning on January 1, 2017; 82% beginning on January 1, 2018; 81% beginning on January 1, 2019
and 80% beginning on January 1, 2020, of covered terrorism losses that exceeds the applicable Insurer retention. However,
if aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in
a calendar year, the Treasury shall not make any payment for any portion of the amount of such losses that exceeds $100
billion.

Cap Insurer Participation in Payment of Terrorism Losses

If aggregate Insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion
in a calendar year and the Insurer has met our Insurer deductible under the Terrorism Risk Insurance Act, the Insurer will
not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case Insured
losses up to that amount are subject to pro rata allocation in accordance with procedures established by the Secretary of
Treasury.

Policy No.: NHP874556 Effective: 11/19/2017

Includes copyrighted material of Insurance Services Office, Inc., with its permission.

PAR ae tbe

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 23 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.

ABSOLUTE EXCLUSION —- BODILY INJURY AND
PROPERTY DAMAGE WITH ALLOCATION

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY — PRIVATE COMPANY

SECTION IV. - EXCLUSIONS, 4. is amended to read as follows:
4. Alleging, arising out of, based upon, attributable to, or in any way involving, directly or indirectiy;

a. Bodily injury, sickness, disease or death of any person, mental anguish or emotional distress; provided,
this EXCLUSION 4.a. will not apply to allegations of mental anguish or emotional distress made solely in
connection with an Employment Practices Claim; of

b. Damage to or destruction of any tangible property, including loss of use thereof, whether or not such
property is physically damaged;

provided that, regardless of any other terms or conditions in this Policy, including any endorsements, the
covered and uncovered portions of Loss arising from any such Claim shall be allocated in accordance with
this Policy's alfocation provision.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 246008 0315

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 24 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.

AMENDED DEFINITION OF LOSS — DEFENSE FOR ADA CLAIMS

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATION
BIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY

SECTION Ill. — DEFINITIONS, K. is deleted and replaced by the following:

K. Loss means damages (including back pay and front pay}, settlements, judgments {including pre- and post-
judgment interest on a covered judgment) and Defense Expenses. Loss (other than Defense Expenses)
shall not include:

1.

9.

Any amount for which the Insureds are not financially liable or for which there is not legal recourse to the
insureds;

Amounts owed under any employment contract, partnership, stock or other ownership agreement, or any
other type of contract:

Disability, social security, workers compensation, medical insurance, retirement or pension benefit
payments, or settlement amounts representing employment related benefit payments;

The cost of creating or reinstating employment;

Any amounts owed to any Employee as wages or compensation previously incurred or vested without
regard to any Claim;

Civil or criminal fines or penalties;
Taxes, whether owed to or by any Insured;

Any liability, or costs incurred, due to any Insured’s obligation to modify any building or property in order
to make such building or property more accessible or accommodating to any disabled person, or any .

liability or costs incurred in connection with any educational, sensitivity or other corporate program, policy
or seminar;

Matters that may be uninsurable under the law pursuant to which this policy shall be construed.

The DEFINITION of Loss shail include punitive or exemplary damages and the multiplied portion of any
multiplied damage award, if and where insurable. For purposes of determining whether punitive or exemplary
damages, or the multiplied portion of any multiplied damage award arising from any Claim shall be insurable
by law, the Insurer agrees to abide by the law of whichever jurisdiction is applicable to such Claim and is
most favorable to the Insured in that regard.

All other terms and conditions of this policy remain unchanged.

- Policy No.: NHP674556 Effective: 11/19/2017

RSG 204140 0511

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 25 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.
CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

 

DIRECTORS AND OFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATIONS
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
EXCESS DIRECTORS AND OFFICERS LIABILITY POLICY
EXCESS LIABILITY POLICY

If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and the Insurer has met our insurer deductible under the Terrorism Risk Insurance
Act, the Insurer shall not be liable for the payment of any portion of the amount of such losses that exceeds $100
billion, and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.

Certified Act of Terrorism means an act that is certified by the Secretary of the Treasury, in accordance with the
provisions of the federal Terrorism Risk Insurance Act to be an act of terrorism pursuant to such Act. The criteria
contained in the Terrorism Risk Insurance Act for a Certified Act of Terrorism include the following:

1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of
insurance subject to the Terrorism Risk Insurance Act; and

2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed
by an individual or individuals, as part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by coercion.

The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do
not serve to create coverage for any loss which would otherwise be excluded under this Policy, such as losses
excluded by the Nuclear Exclusion.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017

 

RSG 204081 0315
Includes copyrighted material of Insurance Services Office, tnc., with its permission.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 26 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.
COVERAGE EXTENSION — CRISIS MANAGEMENT

This endorsement modifies insurance provided under the following:

 

DIRECTORS AND OFFICERS LIABILITY POLICY —- NOT FOR PROFIT ORGANIZATION
DIRECTORS AND OFFICERS LIABILITY POLICY — PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY — PUBLIC COMPANY

The Insurer shall provide a $25,000 sublimit for Crisis Management Expenses the Insured incurs resulting
directly from any Glaim covered under this policy. The sublimit shall be part of and not in addition to the Limit of
Liability set forth in Item 3. of the Declarations Page.

 

Crisis Management Expenses shall be defined as the reasonable and necessary cost of retaining, for a
stipulated period of time with the prior approval of the Insurer, an independent public relations consultant and the
cost of associated advertising and public relations media and activities.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 204163 0409

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 27 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.
EXCLUSION —- BANKRUPTCY / INSOLVENCY

This endorsement modifies insurance provided under the following:

DIRECTORS AND CFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATION
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY
EXCESS DIRECTORS AND OFFICERS LIABILITY POLICY

The Insurer shall not be liable to make any payment for Loss under this policy in connection with any Claim
made against any Insured:

1.

Alleging, arising out of, based upon, attributable to, or in any way involving, directly or indirectly, in whole or in
part, any Wrongful Act that is alleged to have caused, directly or indirectly, in whole or in part:

a. The bankruptcy or insolvency of the Insured Organization;

b. The Insured Organization's filing of a petition, or a petition being filed against the Insured Organization
pursuant to the federal Bankruptcy Code or any similar state law;

The Insured Organization assigning its assets for the benefit of its creditors; or

By any other means seeking protection under the common or statutory law as a result of insolvency or
financial impairment.

Alleging, arising out of, based upon, attributable to, or in any way involving, directly or indirectly, in whole or in
part, the insured Organization having sustained a financial loss due to a Wrongful Act by or on behalf of
any Insured Person that actually or allegedly occurred before the date that the Insured Organization or
other party sought protection of the Insured Organizations assets by any means including but not limited to
those referenced in sectlons 1. a. through 1. d. of this endorsement.

Brought or maintained by or on behalf of any creditor or debt-holder of the Insured Organization, or any
Claim arising out of any actual or alleged Wrongful Act, where such Wrongful Act actually or allegedly
results in the Insured Organization’s failure, refusal or inability to pay debts or amounts due and owing,
including but not limited to Claims alleging misrepresentation in connection with any extension of credit or in
connection with the purchase or sale of a debt instrument, or Claims alleging any Wrongful Acts where such
Wrongful Acts actually or allegedly result in the deterioration in the value of any debt instrument or security
as a result of, wholly or in part the bankruptcy or insolvency of the Insured Organization.

The specific limitations on coverage contained in this endorsement should not under any circumstances be
interpreted to suggest the existence of coverage under terms and conditions elsewhere in this policy or in
contexts other than those referenced in this endorsement.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017

RSG 206049 0204

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 28 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read it Carefully.
EXCLUSION ~ PRIOR ACTS

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATION
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY
EXCESS DIRECTORS AND OFFICERS LIABILITY POLICY
EXCESS LIABILITY POLICY

The Insurer shall not be liable to make any payment for Loss in connection with any Claim made against any
Insured that alleges, arises out of, is based upon or attributable to, directly or Indirectly, in whole or in part, any
actual or alleged Wrongful Acts which first occurred prior to November 19, 2013.

All other terms and conditions of this palicy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 206069 1009

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 29 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.
EXCLUSION — PRODUCTS LIABILITY

 

This endorsement modifies Insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATION
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY
EXCESS DIRECTORS AND OFFICERS LIABILITY POLICY

The Insurer shall not be liable to make any payment for Loss arising out of or in connection with any Claim made
against any Insured alleging, arising out of, based upon, attributable to, directly or indirectly, in whole or in part,
or in any way involving the failure, malfunction or misuse of any product(s) manufactured, designed or sold by the
Insured Organization.

All other terms and conditions of this policy remain unchanged.

Policy No.;, NHP674556 Effective: 11/19/2017
RSG 206072 0204

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 30 of 54

RSU! INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.

EXCLUSION — PROFESSIONAL ERRORS AND OMISSIONS
(WITH MANAGEMENT CARVE BACK)

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY

The Insurer shall not be liable to make any payment for Loss arising out of or in connection with any Claim made
against any Insured alleging, arising out of, based upon or attributable to, in whole or in part, the performance or
rendering of or failure to perform professional services, where such services are undertaken for others for a fee.

Provided, however, this EXCLUSION shall not be applicable to any derivative or shareholder class action claims

against any Insured, which allege a failure to supervise those who performed or failed to perform such
professional services in question.

All other terms and conditions of this policy remain unchanged.

‘Policy No.: NHP674556 Effective: 11/19/2017
RSG 206073 0204

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 31 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.
EXCLUSION-REMOVE ANTI-TRUST

 

This endorsement modifies insurance provided under the following:
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
SECTION IV, — EXCLUSIONS, 13. b. is deleted in its entirety.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 246003 0606

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 32 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.
EXCLUSION - TELECOMMUNICATIONS CLAIMS

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATION
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY
EXCESS DIRECTORS AND OFFICERS LIABILITY POLICY
EXCESS LIABILITY POLICY

The Insurer shall not be liable to make any payment for Loss from any Telecommunications Claim. A
Telecommunications Claim is any Claim:

(a) Arising from, based upon, attributable to, or in consequence of any proceeding against any Insured
brought by the Federal Trade Commission or any other federal, state or local regulatory agency or other
administrative body alleging the violation of any federal, state or local laws or regulation pertaining to
unsolicited or non-consensual advertising, through faxes, telephone calls, texting or any other medium;
and/or

(b}) Arising from, based upon, attributable to, or in consequence of, any actual or alleged violation of:

(i) The Fair Debt Collection Practices Act or any amendments thereto or any rules or regulations
promulgated thereunder, or any similar provisions of any federal, state or local statutory law or
common faw anywhere in the world:

(il) The CAN-SPAM Act of 2003 or any amendments thereto or any rules or regulations promulgated
thereunder, or any similar provisions of any federal, state or local statutory law or common law
anywhere in the world;

(iii) The Telephone Consumer Protection Act (TCPA) of 1991 or any amendments thereto or any rules or
regulations promulgated thereunder, or any similar provisions of any federal, state or local statutory
law or common law anywhere in the world: or

(iv} Any other law, ordinance, regulation, statute or common law relating to any communication,

distribution, publication, sending or transmission via telephone, telephone facsimile machine,
computer or other telephonic or electronic devices.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 206097 0315

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 33 of 54
RSU] INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read it Carefully.
FULL SEVERABILITY

This endorsement modifies insurance provided under the following:

 

DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY

SECTION V. —- CONDITIONS, K. Representations is deleted and replaced by the following:
K. Representations

The Insured represents that the information, particulars, documents, representations and statements
contained in the Application are complete, true and accurate; are deemed incorporated into and constituting
part of this policy; are material to the acceptance of the risk assumed by the Insurer under this policy. This
policy is issued in reliance upon the truth of such representations. No knowledge or information possessed
by any insured will be imputed to any other Insured. If any of the information, particulars, documents,
representations and statements contained in the Application are untrue, this policy will be void with respect
to any Insured who knew of such untruth.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 204126 0204

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 34 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.

PENNSYLVANIA - THREE (3) YEAR BILATERAL DISCOVERY
PERIOD

 

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATION
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY — PUBLIC COMPANY

SECTION V. - CONDITIONS, H. Discovery Period is deleted and replaced with the following:

lf the Insurer shall refuse to renew this policy or the Insured Organization shall cancel or refuse to renew this
policy, the Insured Organization shall have the right, upon payment of seventy five percent (75%) of the Full
Annual Premium, to a period of three hundred and sixty five (365) days following the effective date of such
cancellation or non-renewal (herein referred to as the “Discovery Period”) in which to give written notice to the
Insurer of any Claim first made against the Insured during said three hundred and sixty five (365) day period for
any Wrongful Act occurring prior to the end of the Policy Period and otherwise covered by this policy. As used
herein, “Full Annual Premium” means the premium stated in Item 5. of the Declarations Page and any additional
premium(s)} charged during the Policy Period.

Alternatively, the Insured Organization shall have the right to elect a Discovery Period greater than the three
hundred and sixty five (365) Days referenced above. The following alternative Discovery Period options are as
follows:

Discovery Period Additional Premium
730 Days 125% of Full Annual Premium
1,095 Days 150% of Full Annual Premium

The rights contained in this clause shall terminate unless written notice of such election together with the
additional premium due is received by the Insurer at the address shown on the Declarations Page within thirty
(30) days of the effective date of cancellation or non-renewal.

The Discovery Period is not cancelable and the additional premium charged shall be fully earned at the inception
of the Discovery Period. The Limit of Liability available under the Discovery Period is part of and not in addition to
the Limit of Liability stated in Item 3. of the Declarations Page.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 202054 0704 7

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 35 of 54
RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.

PENNSYLVANIA CHANGES — CANCELLATION AND
NONRENEWAL

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATION
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY

SECTION V. — CONDITIONS, G. Cancellation; Renewal Provision is deleted and replaced by the following:
G. Cancellation

1. The Insured Organization shown in the Declarations may cancel this policy by writing or giving notice of
cancellation

2. Cancellation Of Policies in Effect for Less Than 60 Days

The Insurer may cancel this policy by mailing or delivering to the Insured Organization written notice of
cancellation at least thirty (30) days before the effective date of cancellation.

3. Cancellation of Policies in Effect for 60 Days Or More

If this policy has been in effect for sixty (60) days or more or if this policy is a renewal of a policy the
Insurer issued, the Insurer may cancel this policy only for one or more of the following reasons:

a. The Insured Organization has made a material misrepresentation which affects the insurability of
the risk. Notice of cancellation will be mailed or delivered at least fifteen (15) days before the
effective date of cancellation. -

b. The Insured Organization has failed to pay a premium when due, whether the premium is payable
directly to us or our agents or indirectly under a premium finance plan or extension of credit. Notice
of cancellation will be mailed at least fifteen (15) days before the effective date of cancellation.

c. A condition, factor or loss experience material to insurability has changed substantially or a
substantial condition, factor or toss experience material to insurability has become known during the
policy period. Notice of cancellation will be mailed or delivered at least sixty (60) days before the
effective date of cancellation.

d. Loss of reinsurance or a substantial decrease in reinsurance has occurred, which loss or decrease, at
the time of cancellation, shall be certified to the Insurance Commissioner as directly affecting in-force
policies, Notice of cancellation will be mailed or delivered at least sixty (60} days before the effective
date of cancellation.

e. Material failure to comply with policy terms, conditions or contractual duties. Notice of cancellation
will be mailed or delivered at least sixty (60) days before the effective date of cancellation.

f. Other reasons that the Insurance Commissioner may approve. Notice of cancellation will be mailed
or delivered at least sixty (60} days before the effective date of cancellation.

This policy may aiso be cancelled from inception upon discovery that the policy was obtained through
fraudulent statements, omissions or concealment of facts material to the acceptance of the risk or to the
hazard assumed by the Insurer.

4. The Insurer will mail or deliver the Insurer's notice to the Insured Organization's last mailing address
known to the Insurer. Notice of cancellation will state the specific reasons for cancellation.

5. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.

 

RSG 203029 1109
Includes copyrighted material of Insurance Services Office, Inc., with its permission.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 36 of 54

6. If this policy is cancelled, the Insurer will send the Insured Organization any premium refund due. If the
Insurer cancels, the refund will be pro rata and will be returned within ten (10)business days after the
effective date of cancellation. If the Insured Organization cancels, the refund may be less than pro rata
and will be returned within thirty (30) days after the effective date of cancellation. The cancellation will be
effective even if the Insurer has not made or offered a refund.

7. If notice is mailed, it will be. by registered or first class mail. Proof of mailing will be sufficient proof of
notice.

Nonrenewal

If the Insurer decides not to renew this policy, the Insurer will mail or deliver written notice of nonrenewal,
stating the specific reasons for nonrenewal, to the Insured Organization at least sixty (60) days before the
explration date of this policy.

Increase of Premium

If the Insurer increases the Insured Organization's renewal premium, the Insurer will mail or deliver to the
Insured Organization written notice of the Insurer's intent to increase the premium at least thirty (30) days
before the effective date of the premium increase.

Any notice of nonrenewal or renewal premium increase will be mailed or delivered to the Insured
Organization's last known address. !f notice ts mailed, it will be by registered or first class mall. Proof of
mailing will be sufficient proof of notice.

All other terms and conditions of this policy remain unchanged.

Policy No.; NHP674556 Effective: 11/19/2017
RSG 203029 1109
Includes copyrighted material of Insurance Services Office, Inc., with its permission.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 37 of 54
RSU/ INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.
PENNSYLVANIA NOTICE

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - NOT FOR PROFIT ORGANIZATION
DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY
The following statements are added to this policy:

The Insurer, its agents, employees, or service contractors acting on its behalf, may provide services to reduce
the likelihoed of injury, death or Loss. These services may include any of the following or related services Incident
to the Application for, issuance, renewal or continuation of, a policy of insurance:

1. Surveys;
2. Consultation or advice; or
3. Inspections.

The “Insurance Consultation Services Exemption Act" of Pennsylvania provides that the Insurer, its agents,
employees or service contractors acting on its behalf, are not liable for damages from injury, death or Loss
occurring as a resuit of any act or omission by any person in the furnishing of or the failure to furnish these
services,

The Act does not apply:

1: If the injury, death or Loss occurred during the actual performance of the services and was caused by the
negligence of the Insurer, its agents, employees or service contractors;

2. To consultation services required to be performed under a written service contract not related to a policy
of insurance; or

3. If any acts or omissions of the Insurer, its agents, employées or service contractors are judicially
determined to constitute a crime, actual malice, or gross negligence.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 202015 0204
Includes copyrighted material of Insurance Services Office, Inc., with its permission.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 38 of 54

RSUI INDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read It Carefully.
PRIVATE COMPANY AMENDATORY 2010

This endorsement modifies Insurance provided under the following:

 

DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY

SECTION I. — INSURING AGREEMENTS

Notwithstanding anything contained in this policy to the contrary, the coverage provided under SECTION 1.,
INSURING AGREEMENT A. and B. shall be non-rescindable by the Insurer.

SECTION Ill — DEFINITIONS, A, Application is amended to read:

A. Application means the application attached to and forming a part of this policy, including any materials
submitted or requested in connection with such application, all of which are deemed a part of this policy.

SECTION Ill — Definitions B, Claim, is amended to include:

4. agovernmental request for Extradition of an Insured Person, or the execution of a warrant for the arrest of an
Insured Person when such execution is an element of Extradition.

SECTION Hl — DEFINITIONS I, Insured Persons shal! be amended to include:
3. Advisory and Scientific Boards

SECTION IV. - EXCLUSION 8., is deleted and replaced by the following:

For any actual, alleged or threatened discharge, dispersal, release or escape of pollutants; or for any direction or
request to test, monitor, clean up, remove, contain, treat, detoxify or neutralize pollutants; provided, however, this
exclusion shall not apply to any Claim brought by a securities holder of the Company alleging loss of shareholder
value ‘as a result of managements failure to disclose or implement controls of pollutants or to any Employment
Practices Claim;

Pollutant includes (but is not limited to) an solid, liquid, gaseous or thermal irritant or contaminant, whether live or
inanimate, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste. Waste includes (but is not
limited to) materials to be recycled , reconditioned or reclaimed;

SECTION IV. - EXCLUSION 9.d. is deleted and replaced by the following:

d. To any Claim brought by any past director, officer, trustee, manager or equivalent executives of the Insured
Organization who have not served as a director, officer, trustee, manager or equivalent Executive for at ieast
two (2) years prior to the date such Claim is first made, and if the Claim is brought and maintained totally
independent of and without the solicitation, assistance, active participation or intervention of the Insured
Organization or any Insured Person not described in this paragraph 9.d; or

SECTION IV — EXCLUSION 9. is amended to include the following:

c. Greditors Committee

g. (1) by an individual director of a foreign subsidiary against a director of the same Foreign Subsidiary in his or
her capacity as such, (2} which is commenced solely due to the request of a shareholder(s) of said foreign
subsidiary and not at the instigation or solicitation of the Company or any other Insured; (3) because a
statutory law in such Foreign Jurisdiction prohibits shareholders from bringing such a Claim whether in the
form of a class, derivative or direct action.

Notwithstanding the foregoing, the above paragraph shail only apply to a Claim(s): (1) brought in the Foreign
Jurisdiction in which such Foreign Subsidiary is formed or incorporated; and (2) alleging a violation of law
(common or statutory, including breaches of fiduciary duty) of such Foreign Jurisdiction.

 

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 39 of 54

SECTION IV — EXCLUSION 11. is deleted and replaced by the following:

11. Alleging, arising out of, based upon or attributable to, directly or indirectly, the same or essentially the same
facts underlying or alleged in any matter which, prior to the inception date of this policy, has been the subject
of notice to any D&O/EPL policy of a Claim, or a potential or threatened Claim, or an occurrence or
circumstance that might give rise to a Claim under any policy of which this insurance is a renewal or
replacement or which it may succeed in time:

SECTION IV — EXCLUSIONS are amended to include the following:

For the performance or rendering of or failure to perform professional services, where such services are
undertaken for others for a fee;

SECTION V- CONDITIONS, C. Notice of Claim or Circumstance is deleted and replaced by the following:
C. Notice of Claim or Circumstance

1. If during the Policy Period or Discovery Period (if applicable), any Claim is first made, it shall be a
condition precedent to the Insurer’s obligation to pay, that the Insured give written notice of such Claim
to the Insurer as soon as practicable after the Insured’s Chief Executive Officer, Chief Financial Officer,
General Counsel, or Risk Manager of the Insured Organization or equivalent person first becomes
aware of the Claim, but in no event shall such notice be given later than ninety (90) days after the
expiration or earlier cancellation date of this Policy. ‘

SECTION V. - CONDITIONS, |.1 and 2, Merger Consolidation or Acquisition is amended to include the following:

1. If, after this policy's inception date, the Insured Organization creates or acquires a Subsidiary whose assets
do not exceed thirty-five percent (35%) of the total consolidated assets of the Insured Organization, not
including the assets of the created Subsidiary, such Subsidiary shall be deemed to qualify as an Insured

Organization, but solely for a Wrongfu! Act that takes place on or after the effective date of such creation or
acquisition.

2. If, after this policy's inception date, the Insured Organization creates or acquires a Subsidiary whose assets
exceed thirty five percent (35%) of the total consolidated assets of the Insured Organization, not including
the assets of the created or acquired Subsidiary, such Subsidiary shall be deemed to qualify as an Insured
Organization, but solely for a Wrongful Act that takes place within the first ninety (90) days after the date of
such creation or acquisition. After this ninety (90) day period, the created or acquired Subsidiary shalt no
longer be deemed an Insured Organization, unless:

SECTION V. — CONDITIONS is amended to include the following:

U. In the event that there is an inconsistency between a state amendatory attached to this policy and any term or
condition of this policy, then it is understood and agreed that, where permitted by law, the Insurer shall apply
those terms and conditions of either the amendatory or the policy which are more favorable to the Insured.

V. In consideration of the premium charged, if a liquidation or reorganization proceeding is commenced by the
Parent Company and/or any other Company (whether voluntarily or involuntarily) under Title 11 of the United
States Code, as amended, or any similar state, local or foreign law (“Bankruptcy Law), then with respéct to a
covered Claim, the Insureds hereby:

(a) waive and release any automatic stay or injunction to the extent it may apply in such proceeding to the
proceeds of this Policy under such Bankruptcy Law; and

(b} agree not to oppose or object to any efforts by the Insurer to obtain relief from any stay or injunction
applicable to the proceeds of this Policy as a result of the commencement of such liquidation or
reorganization proceeding.

All other terms and conditions of this policy remain unchanged.

Policy No,:; NHP674556 Effective: 11/19/2017

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 40 of 54

RSUIINDEMNITY COMPANY

This Endorsement Changes The Policy. Please Read it Carefully.
SEVERABILITY OF THE ENTITY

This endorsement modifies insurance provided under the following:

DIRECTORS AND OFFICERS LIABILITY POLICY - PRIVATE COMPANY
DIRECTORS AND OFFICERS LIABILITY POLICY - PUBLIC COMPANY

SECTION IV. — EXCLUSIONS, the paragraph immediately following EXCLUSION 3., is deleted and replaced by
the following:

The Wrongful Act of an Insured shall not be imputed to any other Insured for the purpose of determining the
applicability of EXCLUSIONS 1. through 3. above.

All other terms and conditions of this policy remain unchanged.

Policy No.: NHP674556 Effective: 11/19/2017
RSG 204145 0407 i

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 41 of 54

DIRECTORS AND OFFICERS LIABILITY POLICY
PRIVATE COMPANY

NOTICE:

RSUI Indemnity Company

Corporate Office
945 East Paces Ferry Rd.
Atlanta, GA 30326-1160

THIS IS A CLAIMS MADE AND REPORTED POLICY THAT APPLIES ONLY TO
THOSE CLAIMS FIRST MADE AGAINST THE INSURED DURING THE POLICY
PERIOD THAT ARE REPORTED TO THE INSURER DURING THE POLICY
PERIOD, OR WITHIN SIXTY (60) DAYS THEREAFTER. THE LIMIT OF

_ LIABILITY AVAILABLE TO PAY LOSS SHALL BE REDUCED OR TOTALLY

wu ROG 241001 0609

EXHAUSTED BY PAYMENT OF DEFENSE EXPENSES.

PLEASE READ YOUR POLICY CAREFULLY

CLAIM NOTICE

Mail notices to: RSUI Group, Inc.
945 East Paces Ferry Rd.
Suite 1800
Atianta, GA 30326-1160

Fax notices to: (404) 231-3755 .
Attn: Claims Department

E-mail notices to: reportclaims@rsui.com

Asmember of Alleghany insurance Holdings LLG

 

Page: 1 of 14

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 42 of 54

TABLE OF CONTENTS
DIRECTORS AND OFFICERS LIABILITY POLICY
PRIVATE COMPANY
PLEASE READ YOUR POLICY CAREFULLY

 

DECLARATIONS PAGE

Item 1. — Named Insured and Address
Item 2. — Policy Period

Item 3. — Limit of Liability

Item 4. — Retention

Item 5, -- Premium

ltem 6. — Endorsements Attached

SECTIONS

EGONDITIONS

Duty to Defend

Limit of Liability; Retention; Payment of Loss
Notice of Claim or Circumstance
Cooperation

Other'Insurance and Indemnification
Allocation

Discovery Period

Merger, Consolidation or Acquisition
Bankruptcy and Priority of Payments
Representations

No Action Against Insurer .
Subrogation

Changes
Assignment
Acceptance
Headings

 

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 43 of 54

    
 
   
   
   
   
   
     
   
   
   
   
   
   
   
    
       
 
   
   
   
   
   
   
   
   
   
   
  
   
     
   
   
   
   
   
   
   
    
      
       
     
     
       

  

Words and phrases that appear in bold text have special meaning. Refer to SECTION Ii, - DEFINITIONS.

In consideration of the payment of premium and in reliance upon all statements made to the Insurer in the
Application, and subject to the terms, conditions, definitions, exclusions and limitations hereinafter provided, the
Insurer agrees:

SECTION I, - INSURING AGREEMENTS

A. With the Insured Person that if a Claim fora Wrongful Act is first made against any Insured Person during
the Policy Period and reported in accordance with SECTION V. — CONDITIONS, C. Notice of Claim or
Circumstance of this policy, the Insurer will pay on behalf of such Insured Person all Loss such Insured
Person is legally obligated to pay, except and to the extent that the Insured Organization is required or
permitted to indemnify such Insured Persons.

B. With the Insured Organization that if a Claim for a Wrongful Act is first made against any Insured Person
during the Policy Period and reported in accordance with SECTION V. — CONDITIONS, C. Notice of Claim
or Circumstance of this policy, the Insurer will pay on behalf of the Insured Organization all Loss for which the
Insured Organization is required or permitted to indemnify the Insured Person.

C. With the Insured Organization that if a Claim for a Wrongful Act is first made against the Insured
Organization during the Policy Period and reported in accordance with SECTION V. — CONDITIONS, C.
Notice of Claim or Circumstance of this policy, the Insurer will pay on behalf of the Insured Organization all
Loss the Insured Organization is legally obligated to pay.

SECTION Il, - COVERAGE EXTENSIONS
A. Marital Estate

This policy shall cover Loss arising from any Claim made against the lawful spouse or any legally recognized
domestic partner of an Insured Person for Claims arising solely out of his or her status as the spouse or
domestic partner of an Insured Person (where such status is derived by reason of statutory law or common
law) where such Insured Person is entitled to coverage under this policy. Such coverage shail extend to any
Claim in which a recovery is sought from marital community property, property Jointly held by the insured
Person and the spouse or domestic partner, or property transferred from the Insured Person to the spouse
or-domestic partner.

Provided, however, that this COVERAGE EXTENSION shall not extend coverage to any Claim for, arising
from, based upon or attributable to any actual or alleged Wrongful Act of the spouse or domestic partner.

. Outside Board Extension

 
 

This policy shall cover Loss arising from an Insured Person having served, at the direction of and with the
consent of the Insured Organization, as Director, Officer, or Trustee for any eleemosynary corporation or
other not for profit organization where such Insured Person is entitled to indemnification by the Insured
Organization.

This COVERAGE EXTENSION shall be excess of any indemnification and/or insurance that may be permitted
or provided by such eleemosynary corporation or organization, regardless of payment made by or on behalf of
such eleemosynary corporation or organization, including but not limited to any other Director and Officer

Liability Insurance or similar insurance provided for, to, or by any such eleemosynary corporation or
organization.

G. Estates and Legal Representatives

This policy shall cover Loss arising from any Claim made against the estates, heirs, legal representatives or
assigns of an insured Person who is deceased, or against the legal representatives or assigns of an Insured
Person who is incompetent, insolvent or bankrupt, for the Wrongful Act of such insured Person.

SECTION Ill. - DEFINITIONS

A. Application means the application attached to and forming a part of this policy, or any prior policy, including
any materials submitted or requested in connection with such application, all of which are deemed a part of
this policy.

B. Claim, either in the singular or the plural, means:
1. A written demand for monetary or non-monetary relief;

2. A civil, criminal, administrative, regulatory or arbitration proceeding for monetary or non-monetary relief
_whichis commenced by

RSG 241001 0609

   

va eect '-Page.3 of 14

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 44 of 54

Receipt or service of a complaint or similar pleading;
Return of an indictment (in case of a criminal proceeding}; or
Receipt of a notice of charges;
3. An administrative or regulatory investigation when conducted by the Equal Employment Opportunity
Commission (“EEOC”) or equivalent state, local or foreign agency, which is commenced by the filing of a

notice of charges, service of a complaint or similar document of which notice has been given to the
Insured,

The DEFINITION of Claim shall include an Employment Practices Claim; provided, the DEFINITION of
Claim shall not include any internal or external labor or grievance proceeding which is pursuant to a collective
bargaining agreement.

Defense Expenses means reasonable and necessary legal fees and expenses incurred, with the
Insurer’s consent, by any Insured in defense of a Claim, including any appeal therefrom. Defense
Expenses however, shall not include:

1, Remuneration, overhead or benefit expenses associated with any Insured Person; or
2. Any obligation to apply for or furnish any appellate or similar bond.

. Employee means any past, present or future employee of the Insured Organization, whether such
employee is in a supervisory, co-worker or subordinate position or otherwise, including any full-time, part-
time, seasonal and temporary employee of the Insured Organization. An individual who is leased or
contracted to the Insured Organization shall also be an Employee, but only if the Insured Organization
provides indemnification to such leased or contracted individual in the same manner as is provided to the
insured Organization’s employees.

Employment Practices Claim means any Claim alleging an Employment Practices Wrongful Act.
Employment Practices Wrongful Act means any actual or alleged:

1, Wrongful dismissal, discharge or termination (elther actual or constructive) of employment, including
breach of an implied employment contract;

Employment related harassment {including but not limited to sexual harassment};

3. . Employment related discrimination (including but not limited to discrimination based upon age, gender,
race, color, national origin, religion, sexual orientation or preference, pregnancy or disability);

Employment-related retaliation;

Employment-related misrepresentation to an Employee or applicant for employment with the Insured
Organization;

Employment-related libel, slander, humiliation, defamation and/or invasion of privacy;

Wrongful failure to employ or promote;

Wrongful deprivation of career opportunity; wrongful demotion or negligent Employee evaluation,
including the giving of defamatery statements in connection with an Employee reference;

Employment related wrongful discipline;
Failure to grant tenure or practice privileges:

Failure to provide or enforce adequate or consistent organization policies or procedures relating to
employment performance;

Viclations of the following federal laws (as amended) including alt regulations promulgated thereunder:
a. Family and Medical Leave Act of 1993;

b. Americans with Disabilities Act of 1992 (ADA);

ec. Civil Rights Act of 1991;
d

Age Discrimination in Employment Act of 1967 (ADEA), including the Older Workers Benefit
Protection Act of 1990; or

 

- RSG 241001 0609 (7. i". Page 4 of 14

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 45 of 54

e. Title VII of the Civil Rights Law of 1964 (as amended) and 42 U.S.C. Section 1983, as well as the
Pregnancy Discrimination Act of 1978;

13. Violation of an Insured Person's civil rights relating to any of the above; or

14. Negligent hiring, retention, training or supervision, infliction of emotional distress, or violation of an
individual's civil rights, when alleged in conjunction with any of the foregoing items 1, through 13.,

whether such Employment Practices Wrongful Act as described in 1-14 above is committed directly,
indirectly, intentionally or unintentionally, but only if the Employment Practices Wrongful Act actually or
allegedly pertains to acts committed by an Insured and are alleged against an Insured by an Insured
Person or applicant for employment with the Insured Organization.

. Insured means any Insured Organization and/or any Insured Person.

. Insured Organization means:

The organization named in Item 1, of the Declarations Page and any Subsidiary existing prior to or at
the inception date of this policy; or.

Subject to SECTION V. - CONDITIONS, I. Merger, Consolidation or Acquisition of this policy, Insured
Organization shall mean any Subsidiary created or acquired after the inception date of this policy; or

In the event a bankruptcy proceeding shall be instituted by or against the foregoing entities, the resulting
debtor-in-possession (or equivalent status outside the United States), if any.

Insured Person means

1. Any past, present or future director, officer, or Employee, management committee members or members
of the Board of Managers of the Insured Organization; or

In the event the Insured Organization or a Subsidiary thereof operates outside the United States, then

. the term Insured Person also means those titles, positions or capacities for such foreign Insured
Organization or Subsidiary that are equivalent to the positions of directors or officers In the United
States.

Insurer means the Company providing this insurance as shown on the Declarations Page.

. Loss means damages (including back pay and front pay), settlements, judgments (including pre- and post-
judgment interest on a covered judgment) and Defense Expenses. Loss (other than Defense Expenses)
shall not include:

Any amount for which the Insureds are not financially liable or for which there is not legal recourse to the
insureds;

Amounts owed under any employment contract, partnership, stock or other ownership agreement, or any
other type of contract;

Disability, social security, workers compensation, medical insurance, retirement or pension benefit
payments, or settlement amounts representing employment related benefit payments;

The cost of creating or reinstating employment;

Any amounts owed to any Employee as wages or compensation previously incurred or vested without
regard to any Claim;

Civil or criminal fines or penalties;
Taxes, whether owed to or by any Insured;

Amounts, including Defense Expenses, arising out of, based upon or attributable to actual or alleged
liability or costs incurred by any Insured to modify any building or property in order to make such bullding
or property more accessible or accommodating to any disabled person, or any actual or alleged liability or
costs incurred in connection with any educational, sensitivity or other corporate program, policy or
seminar relating to an Employment Practices Claim;

9. Matters that may be uninsurable under the law pursuant to which this policy shall be construed.

The DEFINITION of Loss shall include punitive or exemplary damages and the multiplied portion of any
multiplied damage award, if and where insurable. For purposes of determining whether punitive or exemplary
damages, or the multiplied portion of any multiplied damage award arising from any Claim shall be insurable
by law, the Insurer agrees to abide by the law of whichever jurisdiction is applicable to such Claim and is
most favorable to the Insured in that regard.

     

RSG 241001 0609 Page 5 of 14

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 46 of 54

L. Policy Period means the period beginning at the inception date and ending at the expiration date stated in
Item 2, of the Declarations Page or to any earlier policy cancellation or termination date.

M. Subsidiary means any entity of which the Insured Organization, either directly or indirectly, or through one
or more of its Subsidiaries:

1. Owns more than fifty percent (50%) of the voting stock and/or outstanding securities: or

2. Has the right to elect or appoint more than fifty percent (50%) of the voting directors, management
committee members or members of the Board of Managers.

A Subsidiary ceases to be a Subsidiary when the Insured Organization no longer owns more than fifty
percent (50%) of the voting stock and/or outstanding securities, or no longer has the right to elect or appoint
more than fifty percent (50%) of the voting directors, management committee members or members of the
Board of Managers, or the means by which the insured Organization is legally enabled to exercise fifty _
percent (50%) ownership or control is formally extinguished.

. Wrongful Act means any actual or alleged act, error, omission, misstatement, misleading statement, neglect
or breach of duty or any actual or alleged Employment Practices Wrongful Act, by: -

1. An Insured Person acting in his or her capacity as such and on behalf of the Insured Organization or
any matter claimed against them solely by reason of their status as an Insured Person; or

2. The Insured Organization.
SECTION IV. - EXCLUSIONS

The Insurer shall not be liable to make any payment for Loss in connection with any Claim made against any
Insured:

4. Based upon, arising out of or attributable to any remuneration received by an Insured, or the granting of any
remuneration to any Insured, without the previous approval of the stockholders or the Board of Directors,
which remuneration is found to have been illegal; provided, this EXCLUSION shall not apply unless a
judgment or other final adjudication adverse to any Insured in the Claim shall establish that such Insured
received remuneration to which such Insured was not legally entitled;

Based upon, arising out of, directly or indirectly resulting from or in consequence of, or in any way involving
the gaining of any profit or advantage to which an Insured was not legally entitled; provided, this
EXCLUSION shall not apply unless a judgment or other final adjudication adverse to any Insured in the
Claim shall establish that such Insured gained profit or advantage to which such Insured was not legally entitled;

Based upon, arising out of, directly or indirectly resulting from or in consequence of, or in any way involving
any criminal or deliberate fraudulent act; provided, this EXCLUSION shall not apply unless a judgment or
other final adjudication adverse to any Insured in the Claim shall establish that such Insured committed such
criminal or fraudulent act;

The Wrongful Act of an Insured Person shall not be imputed to any other Insured Person for the purpose of
determining the applicability of EXCLUSIONS 1. through 3. above.

4. For actual or alleged bodily injury, sickness, disease or death of any person, mental anguish or emotional
distress; damage to or destruction of any tangible property, including toss of use thereof, whether or not such
property is physically injured; provided, this EXCLUSION shall not apply to allegations of mental anguish or
emotional distress made solely in connection with an Employment Practices Claim;

For actual or alleged libel, slander or defamation in any form; provided, this EXCLUSION shall not apply to
allegations of libel, slander or defamation in any form made solely in connection with an Employment
Practices Claim:

For violation of any of the responsibilities, obligations or duties imposed by: The Fair Labor Standards Act
(except the Equal Pay Act) or any state or local statutory or common law, regulation or ordinance that governs
payment or administration of wages, hours worked, or employee entitlements; the Employee Retirement
Income Security Act of 1974; the National Labor Relations Act; the Worker Adjustment and Retraining
Notification Act; the Consolidated Omnibus Budget Reconciliation Act; the Occupational Safety and Health
Act; any rules or regulations of any of the foregoing promulgated thereunder and amendments thereto; or any
similar provisions of any federal, state or local statutory or common law that govern the same subject matter
governed by the laws referenced in this section even if particular laws have some additional or different
provisions; provided, this EXCLUSION shall not apply to Loss arising from a Claim for employment related
retaliation;

 

RSG 241001 0609 : - - Page 6 of 14

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 47 of 54

7. Alleging, arising out of, based upon or aitributable to any obligation pursuant to any workers’ compensation,
disability benefits, Unemployment compensation, unemployment insurance, retirement benefits, social
security benefits or similar law; provided, this EXCLUSION shall net apply to Loss arising from a Claim for
employment related retaliation;

For the actual, alleged or threatened discharge, dispersal, release or escape of pollutants or any
direction or request to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize pollutants,
including but not limited to Claims alleging damage to the Insured Organization; provided; this
EXCLUSION shall not apply to any Claim under SECTION I. - INSURING AGREEMENT A. of this policy.

Pollutant includes (but is not limited to) any solid, liquid, gaseous or thermal Irritant or contaminant,
whether live or inanimate, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste.
Waste Includes (but is not limited to} materials to be recycled, reconditioned or reclaimed;

Brought by or on behalf of any Insured, or which is brought by any security holder of the Insured
Organization, whether directly or derivatively, unless such Claim is instigated and continued totally
independent of, and totally without the solicitation of, or assistance of, or active participation of, or intervention
of, any Ensured. Provided, however, this EXCLUSION shall not apply to:

Any Claim brought by an insured Person, where such Claim is in the form of a cross-claim or a third-
party claim for contribution or indemnity, which is part of and results directly from a Claim that is not
otherwise excluded by the terms of this policy; -

. An Employment Practices Claim brought by an Insured Person;

Any Claim brought by the examiner, trustee, receiver, liquidator or rehabilitator (or any assignee thereof)
of such Insured Organization, in or after any bankruptcy proceeding by or against an Insured
Organization;

. Any Glaim brought by any past director, officer, trustee, manager or equivalent executives of the Insured
Organization who have not served as a director, officer, trustee, manager or equivalent executive for at
least five (5) years prior to the date such Claim is first made, and if the Claim is brought and maintained
‘totally independent of and without the solicitation, assistance, active participation or intervention of the
Insured Organization or any Insured Person not described in this paragraph 9.d;

Any Claim brought by an Employee of the Insured Organization who is not or was not a director or
officer of the Insured Organization and where such Claim is brought by such Employee only in their
capacity as a stockholder and independently of assistance from Insureds expressly as noted in section
9., above; or

Any instigation of or involvement-in any Claim, or solicitation, assistance, active participation or
intervention by any Insured whistleblower under Section 806 of the Sarbanes-Oxley Act of 2002 or any
rule or regulation promulgated thereunder, or under any similar whistleblower statute, rule or regulation
under any other federal or state law.

Provided further, however, that in the event that an Insured Person brings a cross-claim or third-party claim,
as described in 9. a. above, against another Insured Person, then solely with respect to the Loss derived
from a cross-claim or third-party claim, the Insurer shall be liable solely for Defense Expenses;

. Alleging, arising out of, based upon or attributable to, in whole or part, any litigation involving any Insured that
was commenced or initiated prior to, or was pending at the inception date of this policy, or arising out of or

based upon, in whole or in part, any facts or circumstances underlying or alleged in any such prior or pending
litigation;

. Alleging, arising out of, based upon or attributable to, directly or indirectly, the same or essentially the same
facts underlying or alleged in any matter which, prior to the inception date of this policy, has been the
subject of notice to any insurer of a Claim, or a potential or threatened Claim, or an occurrence or
circumstance that might give rise to a Claim under any policy of which this insurance is a renewal or
replacement or which it may succeed in time;

. Alleging, arising out of, based upon or attributable to any initial public offering of securities by the Insured
Organization or alleging the purchase or sale of such securities subsequent to such offering;

     

RSG 241001 0609 Page 7 of 14. «.

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 “Page 48 of 54

13. With respect to INSURING AGREEMENT C. of this policy, only:

For actual or alleged plagiarism, misappropriation, infringement or violation of copyright, patent,
trademark, secret or any other intellectual property rights;

For actual or alleged violation of any law, whether statutory, regulatory or common law, with respect to
any of the following activities: anti-trust, business competition, unfair trade practices or tortuous
interference in another’s business or contractual relationships; or

Alleging, arising out of, based upon or attributable to, in whole or in part, any liability under or pursuant to
any contract or agreement, whether oral, written, express or implied, including the liability of others
assumed by an Insured, unless such Insured would have been liable in the absence of such contract or
agreement, provided, this EXCLUSION shall not apply to Defense Expenses in connectlon with an
Employment Practices Claim,

SECTION V. - CONDITIONS
A. Duty to Defend

It shall be the right and duty of the Insurer to defend any Claim against the Insured for which coverage
applies under this policy, and the Insurer shall have the right to appoint counsel of it choosing. No Insured
may incur any Defense Expenses, admit liability for or settle any Claim or negotiate any settlement without
the Insurer’s prior written consent; such consent not to be unreasonably withheld. Any Defense Expenses
incurred or settlements made without the prior written consent of the Insurer will not be covered under this
policy. The Insurer shall have the right to appoint counsel, investigate and conduct negotiations and, with the
consent of the Insured, to enter into the settlement of any Claim that the Insurer deems appropriate. If the
Insured refuses’ fo consent to a settlement acceptable fo the claimant in accordance with the Insurer’s
recommendations;

1. The Insured will thereafter be solely responsible for negotiating and defending such Claim at their own
expense; and

Subject to the Insurer’s aggregate Limit of Liability stated in Item 3. of the Declarations Page, the
Insurer's iabllity with respect of any such Claim will not exceed the amount for which such Claim could
have been settled by the Insurer, including Defense Expenses incurred up to and until the time that the
insured refuses to consent to settlement.

. Limit of Liability; Retention; Payment of Loss

1. The Limit of Liabitity stated in Item 3. of the Declaratlons Page is the maximum aggregate limit that the
Insurer will pay for all Loss under all INSURING AGREEMENTS combined, arising out of any and all
Claims first made against the Insured during the Policy Period and the Discovery Period (if purchased)
and reported in accordance with the terms and conditions of this policy.

The Insurer will have no obligation to pay Loss or to defend or continue to defend any Claim after the
aggregate Limit of Liability, stated in Item 3. of the Declarations Page, has been exhausted by payment of
Loss. Defense Expenses shall be part of and not In addition to the Limit of Liability and payment of
Defense Expenses by the Insurer will reduce the Limit of Liability.

As a condition precedent to coverage under this policy, the Insured shall pay with respect to each Claim
the applicable Retention amount, as identified in Item 4. of the Declarations Page. The Retention amount
shall be reduced solely by covered Loss and shall be applied to all Loss, including Defense Expenses,
and the Insurer shall only be liable for the amount of Loss that is excess of the stated Retention amount.

All Claims based on, arising out of, directly or indirectly resulting from, in consequence of, or in any
way involving the same or related facts, circumstances, situations, transactions or events, or the same or
related series of facts, circumstances, situations, transactions or events, shall be deemed to be a
single Claim for all purposes under this policy, shall be subject to the Retention stated in Item 4. of
the Declarations Page, and shall be deemed first made when the earliest of such Claims is first
made, regardless of whether such date Is before or during the Policy Period.

In the event that a Claim implicates more than one of the Retention amounts stated in Item 4. of the
Declarations Page, then the largest of the applicable Retention amounts shall be applied, but in no event
shall more than one Retention amount be applied to a Claim.

 

RSG.241001 0609 ~ . Page 8.0f.14-.:

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 49 of 54

 
      
   
   
   
 
    
   
 

  

The Retention amount applicable to SECTION I. - INSURING AGREEMENT A. of this policy, as stated in
Item 4. of the Declarations Page, shall not be applicable under any circumstances where indemnification
by the Insured Organization is permitted or required, regardless of whether the Insured Organization
has agreed to indemnify an Insured Person, provided it shall apply when indemnification cannot be
made by the Insured Organization by reason of the Insured Organization's financial insolvency.

6. The Insurer’s duty to defend the Insured and pay Defense Expenses ends upon exhaustion of
the Limit of Liability, which includes paying or tendering the Limit of Liability into court.

7. Except for payment of Defense Expenses, the Insurer shall pay for Loss only upon final disposition of
any Claim.

   
      
       
   
   
   
   
   
   
       
       
     
     
   
   
       
   
     
   
 

. Notice of Claim or Circumstance

1. If, during the Policy Period or Discovery Period (if applicable), any Claim is first made, it shall be a
condition precedent to the Insurer’s obligation to pay, that the Insured give written notice of such Claim
to the Insurer as soon as practicable after such Claim is first made, but in no event shall such notice be
given later than sixty (60) days after either the expiration date or any earlier cancellation date of this
policy.

2. If, during the Policy Period or Discovery Period (if applicable), any Insured first becomes aware of any
facts or circumstances which may reasonably be expected to give rise to a Claim against any Insured
and, as soon as practicable thereafter, but before the expiration date or any earlier cancellation date of
this policy, gives to the Insurer written notice, of such facts or circumstances along with the full
particulars described below, then any Claim subsequently made against any Insured arising out of
‘such facts or circumstances will be deemed first made during the Policy Period. The written notice
shall include, at a minimum:

a. The names or identity of the potential claimants and a detalted description of the specific alleged
Wrongful Act; and

b. The circumstances by which the Insured first became aware of the specific alleged Wrongful Act.
DB. Cooperation

Inthe event of a Claim or notice of circumstances under SECTION V. - CONDITIONS, GC. Notice of Claim or
Circumstance of this policy, the Insured will provide the Insurer with all infermation, assistance and
cooperation that the Insurer reasonably requests, and will take no action, without the Insurer's prior
.written consent, that might prejudice the Insured’s or the Insurer’s position, potential or actual rights, or
defense under this policy.

E. Other Insurance and Indemnification

Insurance provided by this policy shall apply only as excess over any other valid and collectible
insurance, unless such other insurance is written only as specific excess insurance over the Limit of
Liability provided by this policy. This policy shall be specifically excess over any other valid and
collectible insurance pursuant to which any other insurer has a duty to defend a Claim for which this
policy may be obligated to pay Loss.

 
  
    
     
   
   
   
   
   
   
   
   
   
  
    

Allocation

  

If both Loss covered under this policy and loss not covered under this policy are jointly incurred either
because a Claim includes both covered and non-covered matters or covered and non-covered causes of
action or because a Claim is made against both an Insured and any other parties not insured by this policy,
then the Insured and the Insurer shall use their best efforts to fairly and reasonably allocate payment under
this policy between covered Loss and non-covered loss based on the relative legal exposures of the parties
with respect to covered and non-covered matters or covered and non-covered causes of action.

If the Insurer and the Insured agree on an allocation of Defense Expenses, based on covered and non
covered matters or persons, the Insurer shall advance Defense Expenses allocated to covered Loss. If
there is no agreement on an allocation of Defense Expenses, the Insurer shall advance Defense Expenses
that the Insurer believes to be covered under this policy until a different allocation is negotiated, arbitrated, or
judicially determined.

Any negotiated, arbitrated or judicially determined allocation of Defense Expenses on account of a Claim
shall be applied retroactively to all Defense Expenses on account of such Claim, notwithstanding any prior
advancement to the contrary. Any advancement or allocation of Defense Expenses on account of a Claim
shall not apply to or create any presumption with respect to the allocation of other loss on account of such Claim. |

~. ARSG:247001 0609

   

- Page 9 of-14.. -

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 50 of 54

G. Cancellation; Renewal Provision

The Insured Organization may cancel this policy at any time by written notice or by surrender of this policy
to the Insurer at the address shown on the Declarations Page.

  

This policy may only be cancelled by or on behalf of the Insurer in the event the Insured Organization fails
to pay any premium when due. In the event of non-payment of premium by the Insured Organization, the
Insurer may cancel this policy upon ten (10) days written notice. The Insurer will mail notice to the Insured
Organization’s address as shown in Item 1. of the Declarations Page. The mailing of such notice as
aforesaid shall be sufficient proof of notice. ,

If the Insured Organization cancels this policy, the Insurer will retain the customary short rate proportion of
the premium hereon.

The Insurer shall not be required to renew this policy upon its expiration. The offer by the Insurer of renewal
terms, conditions, Limit of Liability and/or premiums varying from those of the expiring policy shall not
constitute a refusal to renew,

If the Insurer decides not to renew this policy, the Insurer will mail or deliver to the Insured Organization
written notice of non-renewal, stating the reasons for non-renewal, at least sixty (60) days prior to the
expiration date of this policy.

Any notice of non-renewal will be mailed or delivered to the Insured Organization’s last mailing address
known to the insurer. If notice is mailed, proof of mailing will be sufficient proof of notice.

. Discovery Period

If the Insurer shall refuse to renew this policy or the Insured Organization shall cancel or refuse to renew
this policy, the Insured Organization shall have the right, upon payment of seventy five percent (75%) of the
Full Annual Premium, to a period of three hundred and sixty five (365) days following the effective date of
such cancellation or nonrenewal (herein referred to as the “Discovery Period’) in which to give written notice
to the Insurer of any Claim first made against the Insured during said three hundred and sixty five (365) day
period for any Wrongful Act occurring prior to the end of the Policy Period and otherwise covered by this
policy. As used herein, “Full Annual Premium” means the premium stated in Item 5. of the Declarations Page
and any additional premium(s) charged during the Policy Period. The rights contained in this clause shall
terminate unless written notice of such election together with the additional premium due is received by the
Insurer at the address shown on the Declarations Page within thirty (30) days of the effective date of
cancellation or nonrenewal.

The Discovery Period is not cancelable and the additional premium charged shall be fully earned at the
inception of the Discovery Period.

The Limit of Liability available under the Discovery Period is part of and not in addition to the Limit of Liabitity
stated in ltem 3. of the Declarations Page.

premium.
Merger, Consolidation or Acquisition

1. If, after this policy's inception date, the Insured Organization creates or acquires a Subsidiary whose
assets do not exceed twenty five percent (25%) of the total consolidated assets of the Insured
Organization, not including the assets of the created or acquired Subsidiary, such Subsidiary shall be
deemed to qualify as an Insured Organization, but solely for a Wrongful Act that takes place on or after
the effective date of such creation or acquisition.

If, after this policy's inception date, the Insured Organization creates or acquires a Subsidiary whose
assets exceed twenty five percent (25%) of the total consolidated assets of the Insured Organization,
not including the assets of the created or acquired Subsidiary, such Subsidiary shall be deemed to
qualify as an Insured Organization, but solely for a Wrongful Act that takes place within the first ninety
(90) days after the date of such creation or acquisition. After this ninety (90) day period, the created or
acquired Subsidiary shall no longer be deemed an Insured Organization, unless:

a. Written notice of the Subsidiary’s creation or acquisition has been provided to the Insurer by the
Insured Organization, as soon as practicable, and in no event later than ninety (90) days after the

The rights contained in this clause shall not apply in the event of cancellation resulting from non-payment of
date of the creation or acquisition,

 

. waeSG:244001 0609  -Page10.0f14_ .

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 51 of 54

The Insured Organization has provided the Insurer with any additional Information the Insurer may
request;

The Insured Organization has agreed to the terms, conditions, exclusions and additional premium
charge as may be required by the Insurer; and

The Insurer, at its sole discretion, has agreed tn writing to extend the coverage of this policy to the
created or acquired Subsidiary.

lf during the Policy Period:

a. The Insured Organization shall consolidate with or merge into, or sell all or substantially all of its
assets to any other person or entity or group of persons or entities acting in concert; or

. Any person or entity or group of persons or entities acting in concert shall acquire an amount of more
than fifty percent (50%) of the voting power for the election of directors of the Insured Organization:

(either of the above events in 3. a. or b. are hereunder referred to as the “Transaction’),

then this policy shall continue in full force and effect for any Wrengful Act occurring prior to the effective
time of the Transaction, but there shall be no coverage afforded by any provision of this policy for any
actual or alleged Wrongful Act occurring after the effective time of the Transaction. This policy may not
be cancelled after the effective time of the Transaction and the premium for this policy shall be deemed
fully earned as of such time.

The Insured Organization shall give the Insurer written notice of the Transaction as soon as practicable,
but not later than thirty (30) days after the effective date of the Transaction.

J. Bankruptcy and Priority of Payments

The bankruptcy or insolvency of the Insured Organization or any Subsidiary shall not relieve the Insurer of
any of Its obligations hereunder. The coverage provided by this policy, however, is intended primarily to
protect and benefit the Insured Persons.

With respect to the payment of the policy proceeds, it ts agreed that covered Loss due under this pollcy shall
be paid by the Insurer in the following order of priority:

. -First pay such Loss for which coverage is provided under INSURING AGREEMENT A. of this policy;

. With respect to any remaining amount of the Limit of Liability still available after payment of such Loss,
pay Loss for which coverage is provided under INSURING AGREEMENT B. of this policy; and

With respect to any remaining amount of the Limit of Liability still available after payment of such Loss,
pay Loss for which coverage is provided under INSURING AGREEMENT C. of this policy.

The Insured Organization or its representatives and the Insurer shalt use their best efforts to agree upon
the priority of payment of all Loss under this policy. If no agréement is reached regarding the priority of
payments, then the Insurer and Insured Organization will submit the issue of such priority, and only that
issue, to binding arbitration.

. Representations

The Insured represents that as of the inception date of this policy, the information, particulars, documents,
representations and statements contained in, attached or referred to In the Application are: complete, true
and correct; are the basis of this policy; are deemed incorporated into and constituting part of this policy;
and are material to the acceptance of the risk assumed by the Insurer. This policy is issued in reliance
upon the truthfulness and completeness of such information, particulars, documents, representations
and statements. Except for knowledge or information possessed by, or facts or circumstances pertaining to
the person or persons who signed the Application, no statement or representation in the Application or
knowledge or information possessed by an Insured Person will be imputed to any other Insured Person
for the purpose of determining the existence or availability of coverage under this policy.

No Action Against Insurer

No action may be taken against the Insurer unless, as a condition precedent thereto, there has been full
compliance with all of the terms and conditions of this policy and until the amount of any Insured’s
obligation to pay Loss has been finally determined either by judgment against such Insured after
adjudicatory proceedings, or by written agreement of the Insured, the claimant and the Insurer.

 

RSG. 241001 0609 os Page-11 of 14

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 52 of 54

No Insured has any right under this policy to join the Insurer as a party to any Claim against an Insured
to determine the liability of such Insured, nor shall the Insurer be impleaded by an Insured or his, her or its
legal representative in any such Claim,

M. Subrogation

In the event the Insurer makes any payment under this Policy, the Insurer shall be subrogated to all of the
rights of recovery of the Insured, who shall execute all papers and take all necessary actions to secure such
rights, including the execution of any documents necessary to enable the Insurer to effectively bring suit in
the name of an Insured.

. Authorization and Notices

The insured Persons agrees that the Insured Organization acts on their behalf with respect to giving and
receiving all notices and return of premium from the Insurer.

. Changes

Notice to any agent or knowledge possessed by any agent or representations by persons acting on
behalf of the Insurer do not effect a waiver or change in any part of this policy or estop the Insurer
from asserting any right under the terms, conditions and limitations of this policy. The terms, conditions
and limitations of this policy can only be waived or changed by written endorsement.

. Assignment

Assignment of interest under this policy does not bind the Insurer without its prior written consent.

. Acceptance

The Insureds agree that this policy, including the Application and any endorsements, constitutes the entire
agreement between them and the Insurer relating to this insurance policy.

. Headings

The description in the headings and sub-headings of this policy are solely for convenience, and form no
part of the terms and conditions of coverage.

Governing Law Clause

This policy shail, to the extent permitted by applicable law, be construed in accordance with the laws of
the state or jurisdiction of incorporation or organization of the insured Organization or, in the case of matters
pertaining to a Subsidiary, the laws of the state or jurisdiction of incorporation or organization thereof.

T. Territory
This policy shall apply te Claims made against any Insured anywhere in the world.

In Witness Whereof, the Insurer has caused this policy to be executed and attested, but this policy shall not be
valid unless countersigned on the Declarations Page by a duly authorized agent of the Insurer.

Secretary President

 

moe Page 12.0f 1d .<

 

“na Jt, «RSG 244001 0609

 
Case 2:19-cv-01941-TJS Document1 Filed 05/03/19 Page 53 of 54

THIS EXCLUSION CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
NUCLEAR ENERGY LIABILITY EXCLUSION
4. Nuclear Exclusion
It is agreed that this policy does not apply:

a. Under any Liability coverage, to injury, disease, death or destruction:

{1) With respect to which an Insured under this policy is also an Insured under a nuclear energy liability
policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
Underwriters or Nuclear Insurance Association of Canada, or would be an Insured under any such
policy but for its termination upon exhaustion of its Limit of Liability; or

{2) Resulting from the hazardous properties of nuclear material and with respect to which:

(a) Any person or organization Is required to maintain financial protection pursuant to the atomic
Energy Act of 1954, or any law amendatory thereof; or

(b) The Insured is or had this policy not been issued would be, entitled to indemnity from the United
States of America, or any agency thereof, with any person or organization.

Under any Medical Payments Coverage, or under any Supplementary Payments provision relating to
immediate medical or surgical relief, to expenses incurred with respect to bodily injury, sickness, disease
or death resulting from the hazardous properties of a nuclear facility by any person or organization.

Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from the
hazardous properties of nuclear material, if:

(1} The nuclear material:
{a) Is at any nuclear facility owned by, or operated by or on behalf of an Insured; or
(b) Has been discharged or dispersed there from;

(2} The nuclear material is contained in spent fuel or waste at any time possessed, handled, used,
processed, stored, transported or disposed of by or on behalf of an Insured; or-

(3) The injury, sickness, disease, death or destruction arises out of the furnishing by an Insured or
services, materials, parts or equipment in connection with the planning, construction, maintenance,
operation or use of any nuclear facility, but if such facility is located within the United States of
America, its territories or possessions or Canada, this Exclusion applies only to injury to or
destruction of property at such nuclear facility.

As used in this Exclusion:
(1) Hazardous properties include radioactive, toxic or explosive properties:
(2) Nuclear material means source material, spacial materia! or byproduct material,

(3) Source material, special nuclear material and byproduct material have the meanings given them
in the Atomic Energy Act of 1954 or in any law amendatory thereof;

(4) Spent Fuel means any fuel element or fuel component, solid or liquid, which has been used or
exposed to radiation in a nuclear reactor;

{5) Waste means any waste material:
(a) Containing byproduct material; and

(b) Resulting from the operation by any person or organization of any nuclear facility included within
the definition of nuclear facility under paragraph (a) or (b) thereof;

(6} Nuclear Facility means:
(a) Any nuclear reactor;
(b} Any equipment or device designed or used for;
_L Separating the isotopes of uranium or plutonium;

     

_ .RSG.244004 0609 ' Page. 43i0f14 +:

 
Case 2:19-cv-01941-TJS Document 1 Filed 05/03/19 Page 54 of 54

’ ji. Processing or utilizing spent fuel; or
iti. Handling, processing or packaging waste;

Any equipment or device used for the processing, fabricating or alloying of special nuclear
material if at any time the total amount of such material in the custody of the Insured at the
premises where such equipment or device is located consists of or contains more than 25 grams
of plutonium or uranium 233 or any combination thereof, or more than 250 grams of uranium 235;

(d) Any structure, basin, excavation, premises or place prepared or used for the storage or disposal
of waste,

and includes the site on which any of the foregoing is located, all operations conducted on such site
and all premises used for such operations;

Nuclear reactor means any apparatus designed or used to sustain nuclear fission in a self-
supporting chain reaction or destruction of property, the word injury or destruction includes all forms
of radioactive contamination of property.

 

_ Page: 14 .0f 14:05

 

_FeavRSG.244001 0609

 
